Title: From John Adams to Oliver Wolcott, Jr., 1 October 1798
From: Adams, John
To: Wolcott, Oliver, Jr.



Sir
Quincy Oct. 1. 1798

Inclosed are Letters relative to the Appointment to the Naval office at Portsmouth.
Oliver Whipple is the only One that has been presented whose Pretentions deserve much Attention in competition with Mr Edward St. Loe Livermore: But upon the whole I think Mr Livermore ought to be appointed. He is able, popular, honourable and I believe will give general satisfaction. If you think so, he may be appointed. If you think any other more meritorious please to mention him to your humble / sert

John Adams